Title: From George Washington to Gardoqui, 1 December 1786
From: Washington, George
To: Gardoqui, Diego Maria de



Sir,
Mount Vernon 1st Decr 1786.

I have had the honor to receive the letter which your Excellency did me the favor of writing to me on the 18th ulto together with the enclosure from the Prime minister of Spain, for which, and the translation, I pray you to accept my grateful thanks.
Besides the pleasure I feel in making these acknowledgements, one object that prompts me to them at this early period, is, to beg that your Excely will not take the trouble of being instrumental in procuring for me a She Ass (by means of which I might preserve the breed of the valuable Jack I received as a present from his Catholic Majesty). At all times & under any circumstances, I shou’d have been perfectly ashamed if an unguarded expression of mine should have been the cause of giving you trouble, but more so in the present. When I had the honor of addressing you last, I had actually sent to Surinam, where I was informed very good, though not of the first race of these animals, were to be had, for a she one; & besides, thro’ the medium of my good friend the Marqs de la Fayette, I had assurances & the further prospect of obtaining one or two from

the Island of Malta. I am quite unhappy therefore lest the information in my former letter, that “I am endeavouring to provide a female that the advantages which are to be derived from this Jack may not end with his life,” should have been construed an expression of a wish that your Excely would employ your influence to effect this purpose, & it is the inducement which has hastened me to an explanation & correction of the indigested manner in which information was communicated.
Rheumatic pains, with which of late I have been a good deal afflicted, and some other causes, will render it inconvenient for me to be in Philada in May next as seems to be expected, & where one of my first pleasures would have been to have paid my respects to your Excellency.
It will be to be regretted if a contrariety of sentiments respecting the navigation of the Mississippi should impede that harmony & mutual intercourse of interests so essential between nations whose territories border on each other. I would fain hope therefore that the true & reciprocal benefits of Spain & the United States, in this case, as well as in all others which may arise between them, will be cooly & dispassionately considered before the ultimatum on either side is fixed. There is no ground on which treaties can be formed that will be found permanent or satisfactory, unless they have these for their basis: but however necessary it may be to inculcate this doctrine upon others, your Excellency I am sure is too much of a politician to need the remark, & too much of a friend to these States to insist upon any measure, which the essential interests of your Nation, or the orders of your Court, may not have dictated; incompatible therewith. With very great consideration & respect I have the honor to be &c.

G: Washington

